DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-5, 7-12, 14 and 15 are allowable.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a electrochemical impedance spectroscopy sensor wherein multiple distinct molecular recognition elements are disposed on a single electrode, wherein each molecular recognition element is distinctly sensitive to a corresponding unlabeled target agent, each molecular recognition element comprising a distinct binding partner of the corresponding unlabeled target agent and is conjugated to a corresponding tuning element that is specific to said molecular recognition element.  In contrast, the prior art sensors which are capable of multiplex detection of multiple biomolecular targets (e.g. Solanki, US 2009/0117571 and Wu et al., Anal. Chem., 2008, 80, p. 6072-7) require an array of electrodes or interdigitated electrodes, each with a distinct molecular recognition element comprising a nanoparticle tuning element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618